06/16/2021




      IN THE SUPREME COURT FOR THE STATE OF MONTANA

                          No. DA 21-0093, DA 21-0098
IN THE MATTER OF:

M.J.W. AND A.H.R.,

      Youths In Need Of Care.
                                   ORDER

      Upon consideration of Appellant’s Motion To Consolidate Cases, and with

good cause shown, It is hereby ORDERED that the above-captioned cases will be

consolidated for purposes of appeal under Cause No. DA 19-0093.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                          June 16 2021